DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments to the specification, the amendments to claims 1, 3-4, 7-10, and the cancellation of claims 6 and 11-17, in the response filed April 19, 2022, have been entered.
Claims 1-4 and 7-10 are currently pending in the above identified application.

Withdrawn Rejections
The objections to the specificatio), made of record in the office action mailed February 3, 2022, have/has been withdrawn due to Applicant’s amendment in the response filed April 19, 2022.
The 35 U.S.C. §112, 2nd paragraph, rejection(s) of claims 1-4 and 6-17, made of record in the office action mailed February 3, 2022 have/has been withdrawn due to Applicant’s amendment in the response filed April 19, 2022.
The 35 U.S.C. §103 rejection of claims 1-4 and 6-17 as over USPN 6,013,349 to Takeuchi in view of JP 2005-204950 and/or JP 2011-224385 to Shizumo  and/or WO 2013/79747 to Machii made of record in the office action mailed February 3, 2022 has been withdrawn due to Applicant’s amendment in the response filed April 19, 2022.
	
	
Claim Interpretation Note
The discharge amount and static friction referenced in claim 1 is interpreted based upon the conditions outlined in para 0052 of the instant disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 7, and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, there is no support for the limitation “wherein the hydrophobic fiber layer includes polyethylene terephthalate fiber at a mass percentage of 80% or more.”  There is no explicit support for this limitation in the originally filed disclosure.  While the originally filed disclosure teaches the hydrophobic fiber layer including polyethylene terephthalate fiber a rate of 80% or more, the units of the rate is never specified or disclosed as being based upon mass.  There is an embodiment having the rate of polyethylene terephthalate being 100%, which would necessarily be 100% by mass. 
To overcome this rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim or remove this limitation.


Allowable Subject Matter
Claims 1, 2, 4, and 8 are allowed.
Applicant’s arguments with regards to the newly amended claim limitations and previously application prior art are persuasive.  The closest prior art, USPN 6,013,349 to Takeuchi in view of JP 2005-204950 and/or JP 2011-224385 to Shizumo  and/or WO 2013/79747 to Machii, does not teach the specifically claimed multilayered nonwoven structure impregnated with a cleaning solution having the claimed properties.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/Examiner, Art Unit 1789